        Case 1:21-cv-00220-N/A Document 1             Filed 05/06/21     Page 1 of 3

                                                                                       Form 3-1


                                                                                       FORM 3
UNITED STATES COURT OF INTERNATIONAL TRADE

 INDUSTRIAL GROUP PHOSPHORITE
 LLC,                                                  SUMMONS
                Plaintiff,
                                                       Court No. 21-220
       v.

 UNITED STATES,
                      Defendant.


TO:   The Attorney General and the Department of Commerce

      PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
      U.S.C. § 1581(c) to contest the determination described below.


                                                   /s/ Mario Toscano
                                                   Clerk of the Court


1.    Name and standing of plaintiff

      Plaintiff Industrial Group Phosphorite LLC (“Phosphorite”) is a foreign producer of
      subject merchandise and therefore an interested party within the meaning of 19 U.S.C. §
      1516a(f)(3) and 19 U.S.C. § 1677(9)(A). Phosphorite participated as a Respondent in the
      U.S. Department of Commerce’s countervailing duty investigation of phosphate
      fertilizers from the Russian Federation and has standing to commence this action under
      19 U.S.C. § 1516a(d) and 28 U.S.C. § 2631.

2.    Brief description of contested determination

      Phosphorite contests certain aspects of the final determination of the U.S. Department of
      Commerce in the countervailing duty investigation of phosphate fertilizers from the
      Russian Federation and the countervailing duty order imposed on phosphate fertilizers
      from the Russian Federation. See Phosphate Fertilizers From the Russian Federation:
      Final Affirmative Countervailing Duty Determination, 86 Fed. Reg. 9,479 (Int'l Trade
      Admin. Feb. 16, 2021); Phosphate Fertilizers From the Kingdom of Morocco and the
      Russian Federation: Countervailing Duty Order, 86 Fed. Reg. 18,037 (Int'l Trade
      Admin. Apr. 7, 2021).
          Case 1:21-cv-00220-N/A Document 1           Filed 05/06/21    Page 2 of 3

                                                                                      Form 3-2


3.     Date of determination

       The U.S. Department of Commerce’s final determination was signed on February 8,
       2021. The countervailing duty order was signed on April 1, 2021.

4.     If applicable, date of publication in Federal Register of contested determination

       The U.S. Department of Commerce published its final determination in the Federal
       Register on February 16, 2021 (86 Fed. Reg. 9,479). The countervailing duty order was
       published in the Federal Register on April 7, 2021 (86 Fed. Reg. 18,037).



                                                Peter Koenig
 /s/ Jeremy W. Dutra                            Jeremy W. Dutra
 Signature of Plaintiff’s Attorney
                                                Squire Patton Boggs (US) LLP
 May 6, 2021                                    2550 M Street, NW
 Date                                           Washington, DC 20037
                                                (202) 626-6600
                                                peter.koenig@squirepb.com
                                                jeremy.dutra@squirepb.com
      Case 1:21-cv-00220-N/A Document 1               Filed 05/06/21     Page 3 of 3

                                                                                        Form 3-3


                     SERVICE OF SUMMONS BY THE CLERK

                   If this action, described in 28 U.S.C. § 1581(c), is
           commenced to contest a determination listed in section 516A(a)(2)
           or (3) of the Tariff Act of 1930, the action is commenced by filing
           a summons only, and the clerk of the court is required to make
           service of the summons. For that purpose, list below the complete
           name and mailing address of each defendant to be served.

(As amended July 21, 1986, eff. Oct. 1, 1986; Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28,
2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1, 2011; July 17, 2017, eff. July 17, 2017;
Oct. 25, 2017, eff. Oct. 25, 2017; Sept. 18, 2018, eff. Oct. 15, 2018.)

Attorney-in-Charge
International Trade Field Office
Commercial Litigation Branch
Civil Division
U.S. Department of Justice
26 Federal Plaza
Room 346, Third Floor
New York, NY 10278


Supervising Attorney
Commercial Litigation Branch
Civil Division
U.S. Department of Justice
P.O. Box 480
Ben Franklin Station
Washington, DC 20044


General Counsel
Attn: Office of the Chief Counsel for Trade
Enforcement & Compliance
U.S. Department of Commerce
1401 Constitution Avenue, NW
Washington, DC 20230
